Citation Nr: 0003645	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-09 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a compensable rating for tinnitus.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



REMAND

The appellant served on active duty from February 1985 to 
October 1987.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs Regional 
Office (VARO).

The record discloses that notice to the appellant of the 
January 2000 scheduled hearing was returned as undeliverable 
because there was "no such address."  The record further 
discloses that the appellant failed to report for that 
scheduled hearing, likely because he was unaware that the 
hearing was scheduled.

A February 2000 Report of Contact with the appellant's 
attorney of record reflects that the attorney denied 
representing the appellant.  He reported having 2 different 
addresses than the Board for the appellant:  R.R. 1, Box 253, 
Crossville, TN 38555, and 262 Coppett Rd, Crossville, TN 
38555.

To ensure full compliance with due process requirements, VARO 
should send a letter to the appellant at both of the above 
listed addresses requesting that the appellant indicate 
whether or not he still desires a hearing before a member of 
the Board at the local VA regional office and notifying him 
of his right to appoint new representation since he is no 
longer represented by Geary P. Dillon, Jr., (Attorney at 
Law).  If the appellant still wants a hearing, VARO should 
schedule the appellant for the earliest convenient hearing 
before a member of the Board at the local VA regional office.

The case is REMANDED to VARO for the following:

1.  VARO should send a letter to the 
appellant at both R.R. 1, Box 253, 
Crossville, TN 38555, and 262 Coppett Rd, 
Crossville, TN 38555, requesting that he 
indicate whether or not he still desires 
a hearing before a member of the Board at 
the local VA regional office.  In these 
letters, VARO should also notify the 
appellant that he has the right to 
appoint new representation since he is no 
longer represented by Geary P. Dillon, 
Jr., (Attorney at Law).  A file copy of 
each letter should be associated with the 
claims folder.

2.  If the appellant indicates a desire 
to appear for a hearing, VARO should 
schedule this hearing accordingly.

3.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the VAROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



